COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
IN RE                                                              No. 08-14-00281-CV
                                                 §
AHERN RENTALS, INC.,                                           ORIGINAL PROCEEDING
                                                 §
                           RELATOR.                           ON PETITION FOR WRIT OF
                                                 §
                                                                      MANDAMUS
                                                 §

                                       JUDGMENT

        The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Marcos Lizarraga, Judge of the 168th District Court of El Paso, Texas, and

concludes Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.


        IT IS SO ORDERED THIS 28TH DAY OF JANUARY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.